Citation Nr: 1702656	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  10-31 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for basal cell carcinoma of face and right forearm with actinic keratosis, with facial scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from August 1945 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) from September 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Veteran submitted a waiver of RO consideration of additional evidence submitted. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in 2010 wherein the examiner noted that that the Veteran had well healed, superficial, and nonpainful scars.  It was noted that the Veteran had a left forearm area of excision from basal cell carcinoma and a right forearm and face lesions of pin point actinic keratosis with some burned off.

The Veteran underwent another VA examination in 2013 wherein the examiner noted numerous scars on the left upper extremity.  The examiner specifically noted that it was the "Left forearm not right - please correct this"; however, the Veteran is not in receipt of service-connection for his left forearm.  With regard to the right service-connected forearm, the examiner found that it was not affected by scars.  With regard to the face, the examiner found that there was disfigurement of the lips in that the right upper lip is higher than the other and interferes slightly with speech.  The examiner also found that two of the scars had hypopigmentation.  None of the scars was unstable, but two of the scars on the face were reported to be painful. 

The Veteran underwent another VA examination in February 2016.  The examiner found that none of the scars were painful or unstable.  The examiner found that two of the scars on the forehead (scars 6 and 7) had contoured depressed on palpation.  

In addition, scar number 8 (left cheek mid area which was a scar for seborrheic keratosis) was noted to be disfiguring.  The Veteran is not in receipt of service connection for seborrheic keratosis.  The examiner noted that only new facial scars were evaluated on the DBQ as there was no change in his other scars since the February 2013 examination.

A September 2016 private clinical record reflects that the Veteran had a right lower cheek basal cell carcinoma excised in August 2016 the final wound length was 2.0 centimeters.  The report does not reflect any characteristics of a scar.

At the October 2016 Board hearing, the Veteran testified that he had a new scar on his face from September of 2016.  The Veteran also testified with regard to whether he had pain with his scars in that the scar on the right side of his face is irritating when he shaves and "stays just weak, tender all the time, sore about half of the time." (See Board hearing transcript, page 6.)

The Veteran asserted that he does not get any VA treatment for the face and forearm; that all treatment is private.  (See Board hearing transcript, pages 8 and 9.)

The Veteran's scars may be evaluated under DC 7800 and/or under DC 7804 depending on the nature of their symptoms.  Based on the foregoing, the Board finds that another VA examination is warranted to clearly delineate which scars are due to basal cell carcinoma and/or actinic keratosis and their characteristics (e.g. pain, unstable, disfiguring, size, palpable and visual tissue loss), to include all since the February 2016 examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to associate all clinical records for the Veteran's skin from February 2016 to present.  (The Veteran has indicated that he does not receive any VA treatment for his skin but does receive private treatment).

2.  Schedule the Veteran for a VA examination to determine the extent of his disability.  The examiner should:

a. Identify each scar of the face, left forearm, and right forearm; and
b. As to each identified scar, delineate which scars are due to basal cell carcinoma and/or actinic keratosis and their characteristics, i.e., size, disfigurement, pain, etc.  The Veteran is not in receipt of service-connection for seborrheic keratosis.

3.  Following completion of the above, readjudicate the issue on appeal, to consider inclusion of both forearms.  (The 2010 VA examination report reflects findings of both forearms.)  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




